Name: 97/404/EC: Commission Decision of 10 June 1997 setting up a Scientific Steering Committee
 Type: Decision
 Subject Matter: consumption;  EU institutions and European civil service;  environmental policy;  health
 Date Published: 1997-06-27

 Avis juridique important|31997D040497/404/EC: Commission Decision of 10 June 1997 setting up a Scientific Steering Committee Official Journal L 169 , 27/06/1997 P. 0085 - 0087COMMISSION DECISION of 10 June 1997 setting up a Scientific Steering Committee (97/404/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas sound scientific advice is an essential basis for Community rules on consumer health, including matters on consumer health in its strictest sense, but also on animal health and welfare, plant health and environmental health;Whereas scientific advice on consumer health matters is currently provided by six scientific committees set up by the Commission and addressing the topics of food, animal nutrition, cosmetology, pesticides, toxicity and ecotoxicity, and veterinary matters;Whereas several issues relating to consumer health are of a multidisciplinary nature and require input from various scientific committees which would benefit from an effective coordination;Whereas the Commission must be able to obtain sound and timely scientific advice;Whereas scientific advice on matters relating to consumer health must, in the interests of consumers and industry, be based on the principles of excellence, independence and transparency,HAS ADOPTED THIS DECISION:Article 1 A Scientific Steering Committee (hereinafter called 'SSC`) in the field of consumer health and food safety is hereby established.Article 2 1. The SSC shall assist the Commission to obtain the best scientific advice available on matters relating to consumer health.2. The SSC shall coordinate the work of the scientific committees set up by the Commission to address matters of consumer health, in particular:(a) the SSC shall evaluate and monitor the working procedures used by the scientific committees and will harmonize them when necessary;(b) for matters which require consultation of two or more scientific committees, the SSC shall identify those scientific committees which should be involved, taking account of compulsory consultation requirements, shall consider opinions issued by the different committees and may, in case of substantial differences of opinions, provide an overall view;(c) when Community measures are based on the evaluation carried out by scientists from organizations in the Member States, the SSC shall assist the Commission, on the latter's request, in assessing if scientific advice at Community level is needed, and if so, in determining which scientific committee is to provide it.3. The SSC shall, in the area of consumer health:(a) deliver scientific advice only on matters which are not covered by the mandates of the other scientific committees. It shall prepare this advice following a request from the Commission and relying on the most appropriate scientific expertise;(b) specifically deliver scientific advice on multidisciplinary aspects of transmissible spongiform encephalopathies, including bovine spongiform encephalopathy. To this end it shall create an ad hoc group which shall be chaired by a member of the SSC and may include external experts;(c) assist the Commission with the identification of those areas where compulsory consultation of the scientific committees could be appropriate;(d) arrange for the review of existing and newly developed risk assessment procedures and, where appropriate, propose the development of new risk assessment procedures relating to areas such as, for example, food-borne diseases and the transmissibility of animal diseases to man;(e) draw the attention of the Commission to any specific or emerging consumer health problem.4. Those members of the SSC who are not chairpersons of scientific committees shall contribute to the selection of the members of the scientific committees by advising the Commission as to the excellence and independence of the candidates.5. The Commission may, when requesting an output from the SSC, ask for a deadline for its delivery to be adhered to.Article 3 1. The SSC shall be composed of eight scientific experts not being members of any other scientific committee, and the chairpersons of the scientific committees. The latter may, should they not be able to participate in a meeting of the SSC, be replaced by one of the vice-chairpersons of their scientific committee.2. The full SSC will elect by simple majority one chairperson and two vice-chairpersons from amongst its members who are not chairpersons of scientific committees.3. The members of the SSC shall be scientific experts in one or more fields of consumer health, collectively covering the widest possible range of scientific disciplines relating to this subject.4. The members of the SSC who are not chairpersons of scientific committees, shall be nominated by the Commission following publication in the Official Journal of the European Communities of a call for expressions of interest, together with the selection criteria and a description of the selection procedure. The selection procedure shall identify in a transparent manner the most suitable candidates for working in the SSC. From these the Commission shall nominate the members of the SSC not being chairpersons of scientific committees. The names of the members of the SSC shall be published in the Official Journal.5. The term of office of members of the SSC not being chairpersons of scientific committees shall be three years. Those members of the SSC may not serve more than two consecutive terms of office. After the period of three years they shall remain office until their replacement or the renewal of their mandate.6. In the event that a member of the SSC not being a chairperson of a scientific committee is no longer able to contribute effectively to the work of the SSC, or in the case of his/her voluntary resignation, the Commission shall nominate an appropriate replacement for the remaining term of office, drawn from the most suitable candidates identified in accordance with paragraph 4.7. Members of the SSC, and external experts invited to contribute to its work, shall receive an indemnity for the service they provide to the Commission in addition to the reimbursement of travel and subsistence expenses, in accordance with the rules laid down by the Commission.Article 4 1. Members of the SSC shall act independently of external influences in their capacity as members of the SSC.2. Members of the SSC shall inform the Commission annually of any interests which might be perceived as prejudicial to their independence.3. Members of the SSC and external experts shall declare specific interests which might be perceived as prejudicial to their independence with regard to the work of the SSC, its working groups or its ad hoc group.Article 5 The SSC may create specific working groups with clearly defined mandates. Each working group shall be chaired by a member of the committee and may include external experts. The working groups shall report to the SSC.Article 6 1. The SSC shall adopt its rules of procedure which shall be made publicly available.2. The rules shall ensure that:(a) the tasks of the SSC are completed in a manner which satisfies the principles of excellence, independence and transparency, while respecting legitimate requests for commercial confidentiality;(b) the coordination of the work of the scientific committees is carried out in an efficient and flexible manner, in particular by a timely reporting of the chairpersons on the workplans of the scientific committees;(c) the SSC provides opinions and other scientific advice in good time;(d) the SSC may appoint rapporteurs for the preparation of background information and documentation and the drafting of its opinions;(e) the SSC verifies that appointed rapporteurs can carry out their specific tasks as independently as possible from all external influences.Article 7 The agenda, minutes and opinions of the SSC shall be made publicly available without undue delay and with regard being had to the need to respect commercial confidentiality. Minority views shall always be included and shall be attributed to Members only at their request.Article 8 Without prejudice to Article 214 of the Treaty, members shall be obliged not to divulge information which they acquire as a result of the work of the SSC or one of its working groups when they are informed that this information is subject to a request for confidentiality.Article 9 The Commission shall provide the secretariat for the SSC, its working groups and its ad hoc group.Done at Brussels, 10 June 1997.For the CommissionEmma BONINOMember of the Commission